In a *976real property mortgage foreclosure action, plaintiff appeals from an order of the Supreme Court, Kings County, dated November 9, 1972, which denied plaintiff’s motion for summary judgment against defendants Vincent Ellis and Florence Hamilton. Order affirmed, without costs. No opinion. Rabin, P. J., Shapiro, Christ and Brennan, JJ., concur; Hopkins, J., dissents and votes to reverse and to grant the motion with the following memorandum: The agreement alleged by respondents is against public policy (Mount Vernon Trust Co. v. Bergoff, 272 N. Y. 192).